Citation Nr: 1232293	
Decision Date: 09/19/12    Archive Date: 09/24/12

DOCKET NO.  95-12 979A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for a lumbar strain with mechanical low back pain and degenerative changes.

2.  Entitlement to an initial rating in excess of 10 percent for residuals of a left knee contusion with patellofemoral syndrome and chondromalacia.

3.  Entitlement to an effective date earlier than May 14, 2009 for the grant of a total rating based upon individual unemployability (TDIU).

(The issue of whether there was clear and unmistakable error (CUE) in an August 2011 Board decision which granted entitlement to a total disability rating due to individual unemployability (TDIU) is addressed in a separate decision).


REPRESENTATION

Veteran represented by:	Daniel Krasnegor, Esquire

WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from March 1981 to July 1981 with subsequent reserve service between September 1986 and March 1995.

These matters come before the Board of Veterans' Appeals (Board) on appeal of a October 1994 rating decision issued by a Washington, D. C. Regional Office (RO) of the Department of Veterans Affairs (VA) which, in pertinent part, granted the Veteran's claims for service connection for a low back strain and a left knee contusion and assigned initial ratings for each disability.

The Veteran also appeals from a September 2011 Decision Review Officer (DRO) decision which implemented an August 2011 Board decision by granting her claim for TDIU and assigning an effective date of May 14, 2009.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeals.

The Veteran testified before the undersigned at an October 2004 Central Office (CO) hearing.  A hearing transcript has been associated with the claims file.

The Board remanded the instant claims for an increased initial rating for a lumbar disability and a left knee disability in June 2005, August 2008 and July 2009.  In an August 2011 decision, the Board denied these claims.  The Veteran subsequently appealed these denials of the United States Court of Appeals for Veterans Claims (CAVC).  A February 2012 CAVC Order and Joint Motion for Remand (JMR) vacated the Board's August 2011 decision as to these claims and remanded them to the Board for additional adjudication.

In April 2012, subsequent to the issuance of the June 2011 supplemental statement of the case (SSOC), the Veteran submitted evidence pertinent to the claims on appeal.  This evidence was accompanied by a waiver of RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

The issue of entitlement to an effective date earlier than May 14, 2009 for the grant of TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  For the period prior to September 26, 2003, the Veteran's lumbar spine disability manifested as flexion that was measured to be to 30 degrees, at worst, with normal spinal contour and subjective complaints of pain; the record was negative for severe limitation of range of motion, the listing of the whole spine to the opposite side, marked limitation of forward bending in a standing position, loss of lateral motion, mobility on forced motion, ankylosis, doctor prescribed bedrest, bowel or bladder impairments attributable to this disability or additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.

2.  For the period between September 26, 2003 and January 18, 2006, the Veteran's lumbar spine disability manifested as flexion that was limited to 50 with subjective complaints of pain; the record was negative for ankylosis, doctor prescribed bedrest, bowel or bladder impairments attributable to this disability or additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.

3.  For the period between January 19, 2006 and March 28, 2006, the Veteran's lumbar spine disability manifested as flexion that was measured to be to 30 degrees with subjective complaints of pain; the record was negative for ankylosis, doctor prescribed bedrest or bowel or bladder impairments attributable to this disability.

4.  For the period beginning on March 29, 2006, the Veteran's lumbar spine disability manifested as flexion that was measured to be 90 degrees and daily flare-ups which impaired function by 25 percent (i.e. flexion to 67 degrees) with subjective complaints of pain; the record was negative for flexion that was measured to be 30 degrees or less, ankylosis, doctor prescribed bedrest, bowel or bladder impairments attributable to this disability, or additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.

5.  The Veteran's left knee disability manifested as flexion that was limited to 90 degrees, at worst, and extension that was consistently to zero degrees as well as subjective reports of pain; the record was negative for dislocated semilunar cartilage, recurrent subluxation, lateral instability, ankylosis, impairment of the tibia and fibula or additional limitation of motion on repetitive testing.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 20 percent for lumbar strain with mechanical low back pain and degenerative changes for the period prior to January 19, 2006 and beginning on March 30, 2006 are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 4.124a, 5292, 5293, 5295 (2002, 2003), 5235-5243 (2011).

2.  The criteria for an initial rating of 40 percent for lumbar strain with mechanical low back pain and degenerative changes for the period between January 19, 2006 and March 30, 2006 are met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 4.124a, 5292, 5293, 5295 (2002, 2003), 5235-5243 (2011).

3.  The criteria for an initial rating in excess of 10 percent for residual of a left knee contusion with patellofemoral syndrome have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, 5256-5262 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

The appeal with regard to the instant claims for an increased rating for a lumbar spine disability and a left knee disability arise from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The CAVC has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claims.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(d).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, Social Security Administration (SSA) records, various private treatment records and the VA examination reports.

The Veteran has not alleged that her left knee and lumbar spine disabilities have worsened since her last VA examination.  Moreover, the VA examination reports and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  

The Veteran's representative has argued in his July 2012 Informal Hearing Presentation (IHP) that a remand is required to properly adjudicate the instant claims as the Veteran's ranges of motion during flare-ups have not been recorded by the various VA examiners.  Specifically, he argues that the March 2009 VA examiner failed to address any functional impairment during flare-ups despite the Veteran reporting knee flare-ups that occur every one to two weeks and daily lumbar flare-ups.  This argument is without merit.  The Veteran has undergone no fewer than eight VA examinations during the course of this lengthy appeal.  During the August 2003 examination, she reported that her "good and bad days" were about equal, suggesting no functional impairment during flare-ups.  The Veteran reported during her March 2006 examination that she had functional impairment of 25 percent during her daily flare-ups of back pain; she is competent to report such impairment and there is nothing in the record to suggest that these subjective reports are not credible.  In addition, the Veteran reported that she experienced flare-ups of knee pain that lasted one to two weeks, occurred on a less than yearly basis and that the precipitating factors of such flares were unknown.  She also reported having functional impairments of 30 percent during such flare-ups.  As with her lumbar symptoms, the Veteran is competent to report such knee functional impairment and there is nothing in the record to suggest that these subjective reports are not credible.  In addition, she denied experiencing knee flare-ups in her December 2009 VA examination.  A remand for another VA examination would serve to only further delay this matter and would constitute unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303; Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").  

A June 2005 Board decision remanded the instant matters to allow a VA orthopedic examination to be conducted; such an examination was conducted in March 2006.  In August 2008, the Board remanded the instant claims to allow the Veteran's updated VA treatment records, SSA records and specific private treatment records to be obtained.  A VA orthopedic examination was then to be conducted to determine the current severity of her low back and left knee disabilities.  The Veteran's updated VA treatment records, SSA records and the specific private treatment records are contained in the claims file.  A VA orthopedic examination was conducted in March 2009.

The instant claims were remanded again in July 2009 to allow a VA orthopedic examination to be conducted.  Such an examination was conducted in December 2009.  The Board concludes that there has been substantial compliance with the terms of the previous remands.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the October 2004 hearing, the issues on appeal were identified.  The Veteran was asked to describe her current symptoms and whether she received current treatment for her disabilities.  The Board therefore concludes that it has fulfilled its duty under Bryant.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate her claims for increase. 

Initial Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126  (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Lumbar Spine Disability

The Veteran contends that a 40 percent rating is warranted for the entire appellate period as her range of motion constituted severe limitation of motion under the former criteria and satisfied the revised criteria based upon her impaired forward flexion.

Lumbosacral and cervical spine disabilities are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

The criteria relating to spine disorders were amended in September 2002 and 2003, during the course of this appeal.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002); 68 Fed. Reg. 51,454-58 (Aug. 27, 2003); 69 Fed. Reg. 32,449 (June 10, 2004).  

The Board is required to consider the claim in light of the former and revised schedular criteria to determine whether an increased disability rating is warranted for the Veteran's lumbar spine disability.  The General Counsel for VA has determined that the amended rating criteria, if favorable to the claim, can be applied only for the periods from and after the effective date of the regulatory change.  See VAOPGCPREC 3-2000.  However, the veteran does get the benefit of having both the former and revised regulations considered for the periods after the change was made.  See VAOPGCPREC 7-2003; Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).  That guidance is consistent with longstanding statutory law, to the effect that an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made.  See 38 U.S.C.A. § 5110(g).

Under the criteria in effect prior to September 26, 2003, limitation of motion of the lumbar spine warranted a 20 percent rating if it was moderate or a 40 percent rating if it was severe.  38 C.F.R. § 4.71a, 5292 (2003).

The Board observes that, although the criteria under former 5290 through 5292 were less defined than the current criteria, guidance can be obtained from the amended regulations.  In adopting specific ranges of motion to define what is normal, VA stated that the ranges of motion were based on the American Medical Association to the Evaluation of Permanent Impairment, 2nd ed., (1984), which is the last edition of the Guides that measured range of motion of the spine using a goniometer.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002). In other words, even though the pre-2003 regulations did not define normal range for the spine, the current definition is based on medical guidelines in existence since 1984, and that Board can consider the current ranges of motion to rating spine disabilities under the old criteria. 

Under the criteria in effect prior to September 26, 2003, a lumbosacral strain warranted a 20 percent rating with muscle spasm on extreme forward bending, and loss of lateral spine motion, unilateral, in a standing position.  A 40 percent rating was warranted for severe lumbosacral strain with listing of the whole spine to the opposite side; positive Goldthwaite's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  38 C.F.R. § 4.71a, 5295 (2003).

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, effective beginning on September 26, 2003, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, 5235-5243 (2011).

Under the criteria for rating intervertebral disc syndrome (IVDS) in effect prior to September 23, 2002, a 20 percent rating was warranted for moderate intervertebral disc syndrome with recurring attacks.  A 40 percent rating was assigned for severe intervertebral syndrome with recurring attacks and intermittent relief.  A 60 percent rating is warranted where IVDS was pronounced with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to the site of diseased disc and little intermittent relief.  38 C.F.R. § 4.71a, 5293 (2002). 

Under the interim revised criteria for IVDS, effective prior to September 26, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks, but less than four weeks, during the past 12 months.  A 40 percent rating was warranted for incapacitating episodes having a total duration of at least four weeks, but less than six weeks, during the past 12 months.  A 60 percent rating was warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5293 (2003).  IVDS was to be evaluated either on the total duration of incapacitating episodes over the past 12 months, or by combing under 38 C.F.R. § 4.25 (combined rating tables) with separate evaluations of its orthopedic and neurologic manifestations along with evaluations for all other disabilities, whichever resulted in a higher evaluation.  38 C.F.R. § 4.71a, 5293, Note (2) (2003).

Under the Formula for Rating IVDS Based on Incapacitating Episodes, effective beginning on September 26, 2003, a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243 (2011).

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves. These determinations are, if feasible, be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

An October 1990 VA examination reflected the Veteran's reports of back pain and spasms in the morning and evenings.  Flexion was limited to 70 degrees due to pain and right lateral bending was painful at 30 degrees.  Range of motion was painless and "normal" in the other four directions.  There were no paraspinal muscle spasms or tenderness on the spinous process.

A February 1992 VA orthopedic examination noted the Veteran's reports of low back pain with muscle spasms.  Physical examination revealed muscle spasms with tenderness to both paraspinal muscles.  Forward flexion was to 30 degrees, "backward extension" was to 30 degrees, bilateral lateral flexion was to 30 degrees and bilateral rotation was to 35 degrees.  There was objective evidence of pain on end motion except for extension.

An April 1992 private lumbar magnetic resonance imaging (MRI) scan revealed very mild diffuse disc bulging with no evidence to suggest disc herniation or spinal stenosis.

A February 1996 VA orthopedic examination reflected the Veteran's reports of morning discomfort and back pain.  Her back ached when it rained or snowed.  Physical examination revealed moderate muscle spasms of the right paraspinal muscles.  Range of motion was found to be normal but specific ranges of motion were not detailed.

A January 2002 VA orthopedic examination reflected the Veteran's reports that daily activities such as washing dishes, sweeping the floor and lifting caused flare-ups of low back pain.  Other symptoms included constant low back pain and stiffness.  She also reported being confined to bed for a few weeks due to her back symptoms.  Physical examination revealed no postural abnormalities or spasms over the paravertebral muscles.  There was tenderness to percussion over the lower lumbar spine.  Forward flexion was to 75 degrees, extension was to 25 degrees, right lateral flexion was to 25 degrees, left rotation was to 35 degrees and right rotation was to "235" degrees.  She reported a sharp pain on bilateral flexion as well as at the end of extension.  All movements were performed slowly and the Veteran winced with pain at the end of extension and lateral flexion.  It was not possible to comment on fatigability as repetitive movements could not be performed adequately.  An accompanying X-ray revealed degenerative changes.

An August 2003 VA orthopedic examination indicated that forward flexion of the Veteran's back was to about 50 degrees and extension was to about 12 degrees, with pain.  Bilateral lateral bending was to about 20 degrees and bilateral rotation was to about 60 degrees.  The Veteran reported that her "good and bad days" were about equal.

An October 2004 VA treatment note indicated that the Veteran's back muscles were not spastic with range of motion testing.  Forward flexion was to 50 degrees with pain in the lower back, extension was to 10-15 degrees, bilateral lateral bending was to 15-20 degrees and bilateral rotation was to 30 degrees.  An April MRI scan revealed degenerative disc changes.

During an October 2004 hearing, the Veteran testified that she experienced low back pain.

The Veteran denied bowel or bladder difficulties in a December 2004 VA neurology treatment note

A January 19, 2006 VA treatment note reflected the Veteran's reports that she was doing well until about three days ago when she began having back pain severe enough to prevent walking.  She presented to a private emergency room due to this pain, was informed that her back was inflamed and was given pain medication.  Physical examination noted that her back muscles were "somewhat" tight.  Extension was noted to be 10-15 degrees and forward flexion was to 30 degrees "or so." 

A January 2006 private treatment note indicated that the Veteran had injured her back at work while lifting some piece of furniture.  Her current complaints of severe low back pain began acutely with this incident and have not been responsive to subsequent treatment.  She denied any previous history of low back pain "whatsoever."  Physical examination revealed mid-lumbar and lumbosacral tenderness.  Lumbar range of motion was noted to be restricted on all planes but specific ranges of motion were not provided.  The provided noted that the Veteran suffered from asymptomatic degenerative changes prior to her work trauma and that the recent trauma triggered the relevant degenerative changes.

A February 2006 private treatment note indicated that the Veteran's current condition was closely related to the injury she sustained at work.  While she might have had some degenerative changes prior to the injury, such changes were clinically irrelevant and the trauma at work precipitated the onset of the symptoms.  The provider opined that "any speculation that the [Veteran] might have [had] degenerative changes and therefore her back troubles [were] not related to the injury sustained at work should not be considered a valid argument."

A March 29, 2006 VA examination noted the Veteran's reports of constant back pain that increased to "10/10" with repeated bending and stooping.  This pain resolved after 10 to 15 minutes and she remained pain free for several hours.  Physical examination was negative for edema, tenderness, guarding, redness, heat, instability, weakness, abnormal movement and spasm.  Flexion was from zero degrees to 90 degrees, extension was from zero degrees to 25 degrees, left lateral flexion was from zero degrees to 30 degrees, right lateral flexion was from zero degrees to 25 degrees and bilateral lateral rotation was from zero degrees to 35 degrees.  There was pain on motion and repeated movement.  The examiner noted that it would be speculative to comment further on range of motion, fatigability, incoordination, pain or flare-ups beyond what was indicated above.  Straight leg raising test to 60 degrees resulted in no radiation of pain.  An accompanying X-ray revealed mild degenerative disease at multiple levels, levoscoliosis and normal physiologic curvature.

A March 2009 VA examination reflected the Veteran's continued reports of lumbar stiffness, weakness, spasms and constant central low back pain.  Severe daily flare-ups that occurred upon awakening and improved later in the day were also reported.   She reported a 25 percent reduction of function during such flares.  Fatigue, urinary incontinence and fecal incontinence were denied.  Physical examination found posture to be normal.  There were no abnormal spinal curvatures.  Flexion was from zero degrees to 90 degrees, extension was from zero degrees to 30 degrees, bilateral lateral flexion was from zero degrees to 30 degrees and bilateral lateral rotation from zero degrees to 30 degrees.  There was objective evidence of pain on active range of motion, no objective evidence of pain following repetitive motion and no additional limitations after three repetitions of range of motion.  An accompanying lumbar X-ray revealed degenerative disease.

A December 2009 VA examination reflected the Veteran's reports of constant daily flare-ups of lumbar spine disability.  Urinary and fecal incontinence were denied.  Physical examination found her posture to be normal with no abnormal spinal curvatures.  Flexion was from zero degrees to 90 degrees, bilateral lateral flexion was from zero degrees to 30 degrees and bilateral lateral rotation was from zero degrees to 30 degrees with objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but not additional limitation.

A July 2010 VA examination addendum indicated that there no incapacitating episodes over the past 12 months.

A November 2011 private lumbar MRI scan revealed central canal stenosis at multiple levels, bilateral facet arthropathy and burnt out discitis with residual hypertrophic changes and granulation tissue at multiple levels.

In considering the former General Rating Formula for Rating Diseases and Injuries of the Spine in effect prior to September 26, 2003, and considering the Veteran's subjective complaints of back pain, the evidence of record shows that flexion was to 30 degrees and bilateral lateral bending/flexion was to 20 degrees, both at worst.  Spinal contour was consistently found to be normal on examination.  Although the Veteran generally complained of low back pain and multiple examiners noted pain on end range of motion or during active range of motion, there was no additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In addition, the Veteran reported in her August 2003 VA examination that her "good days and bad days" were about equal, suggesting that there was no further impairments during any flare-ups.

The Veteran's lumbar range of motion does not approximate severe limitation of motion as she retained significant range of motion.  Although the Veteran showed limited range of lumbar spine motion, such limitation was not found on all planes.  Flexion was measured to be to 30 degrees, extension was measured to be to 12 degrees, bilateral lateral flexion was to 30 degrees and bilateral rotation was to 35 degrees, all at worst, in the various VA examinations.  See Supplementary Information, 67 Fed. Reg. 56509 (Sept. 4, 2002) (which defines normal ranges of motion of the spine based on the American Medical Association Guides to Evaluation of Permanent Impairment, 2nd ed. (1984)).  The medical evidence of record shows that the Veteran's lumbar spine limitation of motion is consistent with only moderate limitation of motion, at worst, and approximates no more than a 20 percent rating under former Diagnostic Code 5290.  In addition, the clinical evidence was negative for, and the Veteran has not alleged, the listing of the spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in a standing position, the loss of lateral motion with osteo-arthritic changes or abnormal mobility on forced motion.  A rating in excess of 20 percent under the former criteria is therefore not warranted for any period during the course of the appeal.  38 C.F.R. § 4.71a, 5292, 5295 (2002, 2003).

For the period between September 26, 2003 and January 18, 2006 and considering the revised General Rating Formula for Rating Diseases and Injuries of the Spine, the Veteran's flexion was measured to be 50 degrees, at worst.  Although the October 2004 provider noted lower back pain with flexion, there was no additional limitation of motion due to such pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell, supra.  A higher rating based upon the revised criteria is therefore not warranted.  38 C.F.R. § 4.71a, 5235-5243 (2011).

For the period between January 19, 2006 and March 28, 2006, the Veteran's lumbar spine disability worsened after a work-related back injury.   A January 2006 VA treatment note measured the Veteran's lumbar forward flexion to be to 30 degrees "or so."  Such range of motion approximates a 40 percent rating under the revised criteria.  The Board notes that the January 2006 and February 2006 private treatment notes suggest that the Veteran's symptoms were related to her work injury rather than her degenerative changes and that such a distinction was discussed in the text of the Board's August 2011 decision.  However, it appears that this distinction was rejected by the CAVC in its February 2012 Order and JMR, and therefore the Board must consider that all symptoms were caused by her service connected disability as opposed to her documented work-related injury.  See Mittleider v. West, 11 Vet. App. 181 (1998) (regulations require that when examiners are not able to distinguish the symptoms or degree of impairment due to a service connected versus a nonservice connected disorder, VA must consider all of the symptoms in the adjudication of the claim).  A 40 percent rating is therefore warranted under the revised criteria for the period between January 19, 2006 and March 28, 2006.  38 C.F.R. § 4.71a, 5235-5243 (2011).

For the period beginning on March 29, 2006, the Veteran's forward flexion was consistently measured to be 90 degrees.  Although objective evidence of pain was noted on examination, there were no additional limitation of motion demonstrated due to such pain.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell, supra.  The Veteran, however, did subjectively report a 25 percent reduction in function during her daily flare-ups of back pain in a March 2009 VA examination.  Such functional impairment would result in forward flexion of 67 degrees and is insufficient to warrant a rating in excess of 20 percent.  38 C.F.R. § 4.71a, 5235-5243.

In addition, examinations conducted during the course of this appeal have been negative for ankylosis and the Veteran has retained range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  A higher rating based upon ankylosis under either the revised or former criteria is therefore not warranted for any period during the course of the appeal.  38 C.F.R. § 4.71a, 5292, 5295 (2002, 2003), 5235-5242 (2011).  

Although the Veteran reported being confined to her bed for a few weeks due to her back symptoms in a January 2002 VA examination, the clinical evidence of record is negative for doctor prescribed bedrest.  The Veteran subsequent denied incapacitating episodes.  A higher rating is therefore not warranted under the former or revised criteria for IVDS.  38 C.F.R. § 5293 (2002, 2003), 5243 (2011).  In addition, the Veteran repeatedly denied urinary and bowel incontinence.  A separate rating for urinary or bowel impairments is also not warranted.  38 C.F.R. § 4.71a, 5235-5243, Note (1) (2011).  The Veteran was awarded separate ratings for lower extremity radiculopathy in the Board's August 2011 decision and consideration of neurological impairments is therefore not warranted.

The Veteran's representative argued in his July 2012 IHP that a rating for severe limitation of motion under 5292 was warranted due to the restricted range of motion demonstrated in the August 2003 and October 2004 examinations.  Specifically, he argues that the Veteran demonstrated half of normal forward flexion and extension range of motion.  This argument is without merit.  Although the Veteran did demonstrate forward flexion that was limited to 50 degrees and extension that was limited to 10 degrees, at worst, during these examinations, she also demonstrated lateral rotation that was normal for VA compensation purposes.  Her combined lumbar spine range of motion was at least 150 degrees during these examinations, representing more than half of normal combined range of motion for VA compensation purposes.

In addition, the Veteran's representative argued in his July 2012 IHP that a 40 percent rating is warranted under 5237 as the Veteran demonstrated forward flexion of 30 degrees in the February 1992 VA examination.  The rating criteria allowing for such a rating based upon forward flexion that was limited to 30 degrees or less was not in effect until September 26, 2003.  While the Veteran receives the benefit of having both the former and revised regulations considered for purposes of this appeal, an increase in benefits cannot be awarded earlier than the effective date of the change in law pursuant to which the award is made (i.e. September 26, 2003).  See 38 U.S.C.A. § 5110(g).  The February 1992 VA examination therefore cannot support a 40 percent rating under the revised criteria on this basis. 

Left Knee Disability

The Veteran's left knee disability is rated by analogy diagnostic codes for unlisted arthritis and osteomalacia, DCs 5099-5014.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27. 

When an unlisted disease, injury, or residual condition is encountered, requiring rating by analogy, the diagnostic code number will be "built-up" as follows: the first two digits will be selected from that part of the schedule most closely identifying the part, or system of the body involved, in this case, the musculoskeletal system, and the last two digits will be "99" for all unlisted conditions.  Then, the disability is rated by analogy under a diagnostic code for a closely related disability that affects the same anatomical functions and has closely analogous symptomatology.  38 C.F.R. §§ 4.20, 4.27.

Osteomalacia is rated based on limitation of motion of the affected part as degenerative arthritis.  Under the diagnostic code for degenerative arthritis, a rating of 10 percent is for application for each major joint or group of minor joints affected by noncompensable limitation of motion.  An increased rating of 20 percent is warranted with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 5003.  

Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, 5256.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, 5262.

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, 5257.  

An October 1990 VA examination indicated that the Veteran's left knee was painful in three out of four patella compression tests.  "Squatting was painful from 30 degrees knee flexion."  Her left knee was "otherwise normal."

A February 1992 VA examination reflected the Veteran's reports of knee pain on using the stairs and that it was improved but limited in walking and standing.  Physical examination noted that patella compression test was positive.  Flexion was to 140 degrees and extension was to zero degrees.  Subluxation or lateral instability was not found on examination.

A February 1996 VA orthopedic examination revealed no left knee effusion or warmth.  Range of motion was normal. 

A January 2002 VA orthopedic examination reflected the Veteran's reports of intermittent flare-ups of left knee pain that occurred primarily on walking up and down stairs and exposure to cold temperatures or rainy weather.  These flare-ups may last up to one-half day.  Other symptoms included mild, intermittent swelling and occasional stiffness.  Locking and giving out were denied.  Physical examination revealed no evidence of soft tissue swelling, effusion or deformity but found tenderness to palpation along with the medial joint line.  Active flexion was from zero degrees to 130 degrees with pain over the last 10 degrees of flexion.  Extension was to zero degrees and these movements were accompanied by crepitus.  Movements were performed slowly and the Veteran seemed to wince with pain the end of flexion.  There was no evidence of fatigability or weakened movement against resistance.  Anterior drawer's test, McMurray's test and testing for lateral instability were negative.  An accompanying X-ray revealed degenerative changes.

An August 2003 VA orthopedic examination found the Veteran's left knee extension to be zero degrees and flexion to be to 125 degrees with "some discomfort."  There was no collateral or cruciate instability or joint effusion.  An accompanying X-ray found mild degenerative disease and posterior osteophytes.

An October 2004 VA treatment note indicated that there was full left knee extension and flexion to about 135 degrees.  There was "not very significant" pain with crepitus and no joint effusion.  Ligaments were intact.

During an October 2004 hearing, the Veteran testified that she had not received any recent treatment for her left knee.  Her knees felt weak.

A March 2006 VA examination reflected the Veteran's reports of intermittent pain and stiffness in the left knee.  This pain increased to "10/10" when she walked down steps and such pain lasted for 15 to 20 minutes.  Physical examination revealed swelling with mild widening of the joint without crepitus, effusion, tenderness, guarding, redness, heat, instability, weakness, abnormal movement or spasms.  Flexion was from zero degrees to 140 degrees with no pain on motion or repeated movement.  The examiner noted that it would speculative to comment further on range of motion, fatigability, incoordination, pain or flare-ups beyond what was described above.  There was no varus or valgus deformity.  Lachman's test, Drawer's test and McMurray's test were negative.  An accompanying left knee X-ray revealed mild osteoarthropathy including joint space narrowing and early marginal osteophytes, posterior patella osteophytes and anterior patella insertion enthesis.

A March 2009 VA examination reflected the Veteran's continued reports of left knee stiffness, weakness and repeated effusions.  She also reported moderate flare-ups that occurred less than yearly and lasted one to two weeks and that the extent of her functional impairment during such flare-ups was 30 percent.  Deformity, giving way, instability, incoordination and locking episodes were denied.  Symptoms were relieved by rest and medications.  Physical examination revealed crepitus, tenderness, guarding of movement, subpatellar tenderness and pain at rest without masses behind the knee, clicks or snaps, grinding or instability.  Flexion was from zero degrees to 90 degrees with objective evidence of pain.  There was no objective evidence of pain following repetitive motion or additional limitations after three repetitions of range of motion.  An accompanying X-ray revealed degenerative disease and possibly a right suprapatellar osteocartilaginous loose body.

A December 2009 VA examination was negative for crepitation, masses behind the knee, clicks or snaps, grinding, instability, patellar abnormality or meniscus abnormality.  Left knee flexion was from zero degrees to 120 degrees with objective evidence of pain on active range of motion.  There was no objective evidence of pain or additional limitations after three repetitions of range of motion.  The Veteran denied experiencing flare-ups.

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of left knee pain and other symptoms, the evidence of record shows that flexion was measured to be to 90 degrees, at worst, in a March 2009 VA examination.  Extension was consistently found to be to zero degrees.  While the Veteran's left knee motion, in degrees, is not to a level to warrant a 10 percent rating under the rating criteria, the record also reflects the Veteran's reports of pain, as well as her accounts of the functional impact that each has had on her daily activities.  These reports by the Veteran, which the Board finds to be both competent and credible, would presumably account for some additional functional impairment on repetitive use the left knee.  Although objective evidence of painful motion was found on several examinations, including in March 2009 and December 2009, there was no additional limitation of motion found on repetitive testing.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell, supra.  

The Veteran reported suffering approximately 30 percent residual functional impairment during her less than yearly flare-ups in a March 2009 VA examination (i.e. flexion limited to approximately 60 degrees) and subsequently denied such flare-ups in a December 2009 VA examination.  In addition, the Board notes that the October 1990 VA examination found that squatting was painful from 30 degrees of knee flexion but did not indicate knee range of motion and this finding cannot serve as the basis to grant a higher rating based upon limitation of motion.  These reports are not sufficient to warrant a rating higher than 10 percent based upon limitation of motion.  See 5260- 5261.  

Although the Veteran has, on occasion, alleged that her knee gave way, no objective evidence of instability was found on physical examination.  Anterior/posterior drawer signs, McMurray's tests and Lachman's tests were consistently negative.  Her knees were also found to be stable on vagus-valgus stress.  The February 1992 VA examination found that there was no subluxation or lateral instability.  A separate rating for recurrent subluxation or lateral instability is therefore not warranted.  See 38 C.F.R. § 4.71a, 5257.

The clinical evidence has demonstrated that the Veteran retained a significant amount of knee motion and the clinical evidence has consistently been negative for ankylosis.  See Dinsay, supra.  The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula or a meniscus (semilunar cartilage) condition.  A higher rating is therefore not warranted for left knee on such basis.  38 C.F.R. § 4.71a, 5256-5262.

Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.  

The Veteran's lumbar spine disability and left knee disability manifested as described above.  These factors are contemplated by the rating criteria and there have been no reported factors outside the rating schedule.  The Veteran reported in an August 2009 VA examination that she has not worked since 2008.  She has not alleged, and the evidence has not shown, marked inference with employment for the period when she was employed.  Hence, referral for consideration of an extraschedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for the period prior to January 18, 2006 and after March 29, 2006 for a lumbar strain with mechanical low back pain and degenerative changes is denied.

Entitlement to an initial rating of 40 percent for the period between January 19, 2006 and March 28, 2006 for a lumbar strain with mechanical low back pain and degenerative changes is granted.

Entitlement to an initial rating in excess of 10 percent for residuals of a left knee contusion with patellofemoral syndrome and chondromalacia is denied.


REMAND

As detailed above, the Board granted the Veteran's claim for TDIU in its August 2011 decision.  A subsequent September 2011 DRO decision implemented the Board's decision by granting entitlement to TDIU and assigning an effective date of May 14, 2009.  In a November 2011 notice of disagreement (NOD), the Veteran's indicated that she disagreed with the assigned effective date.  A Statement of the Case addressing this appeal has not been issued.  The Board is required to remand this claim to allow a Statement of the Case to be issued.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The RO/AMC should consider the claim for an earlier effective date for the grant of entitlement to TDIU.  If the claims are not granted, a Statement of the Case shall be issued addressing these claim.  This issue should not be certified to the Board unless a timely substantive appeal is received.  If a timely substantive appeal is not received, the appeal should be closed.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


